ADVISORY ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
35 U.S.C. 112(b) Rejections
The amendments to claims 59 and 65 are sufficient to overcome the previous 35 U.S.C. 112(b) rejections.
Prior Art Rejections
The Applicant argues that the numerical range in the limitation—“a pulse distance measured along the pulse axis from the pulse outlet to the filter end opening is 30 or more times the pulse outlet hydraulic diameter”—is critical, because this distance improves the pulse cleaning process.  Applicant Rem. entered Oct. 27, 2021 (“Applicant Rem.”) 10, 11.  The Applicant cites the specification at p. 2, ll. 28–p. 3, ll. 2, p. 4, lls. 20–28 and p. 5, lls. 7–9, to support this position.  Id.
The Examiner respectfully disagrees.  To demonstrate criticality of a claimed range, an applicant should compare a sufficient number of tests both inside and out of the claimed range to show that the claimed range produces unexpected results.  See 
The Applicant also argues that the prior art cited by the Examiner, has failed to demonstrate that the improvements in cleaning performance, due to the pulse distance being 30 more times the pulse outlet hydraulic diameter, would have been expected—therefore indicating that the claimed distance is not critical.  Applicant Rem. 12.  
Specifically, with respect to Raether et al., US 2012/011815 (“Raether-’815”), the Applicant argues that this reference fails to teach that adjusting the distance between the outlet of a cleaning nozzle and filter would improve cleaning performance, due to the fact that this distance is routine adjusted for this purpose.  Rather, the Applicant argues that this reference fails to discuss either the size of the blow pipe or its distance from the throat of a filter.  Applicant Rem. 13, 14.
The Examiner respectfully disagrees.  Raether-’815 teaches that the distance between a blow pipe and the inlet of a filter, is routinely adjusted, so that the pulse covers the entire face of the filter being cleaned.  Raether-’815 [0225].  Therefore, the alleged improvements in the Applicant’s disclosure, due to the pulse distance being a certain length, would have been expected, because the pulse distance is commonly adjusted within the art, to improve cleaning.
Additionally, with respect to Johnson et al., US 6,090,173 (“Johnson”), the Applicant argues that a person of ordinary skill in the art would look to the distance between the blow pipe and the throat portion 76 of the venturi, while the reference discloses that the distance between the blowpipe 97 and the baseline 106 is adjusted to improve cleaning.  Applicant Rem. 16.  The Applicant also argues that in Johnson, the blowpipe 97 is formed only by diverging walls, and therefore the reference provides no discussion regarding the size of the opening of the blowpipe 97.
The Examiner respectfully disagrees.  Johnson provides evidence that the distance between a blowpipe and the inlet of a filter, is routine adjusted to improve cleaning performance, because the reference states that the distance between the blowpipe and base line 106 of the filter, should be spaced at a distance greater than 20.59 inches, to improve pulse jet cleaning results.  Johnson col. 8, lls. 6–18.  Therefore, it would have been expected that providing the pulse distance from the outlet of the claimed pulse generator to the filter end opening being 30 times or more times the pulse outlet hydraulic diameter, would have improved the cleaning results—because Johnson teaches that having an increased distance between two similar elements improves filter cleaning.
Furthermore, with respect to Clements, US 2008/0022856 (“Clements”), Clements fails to demonstrate that adjusting the distance between the pulse outlet and the filter end opening would have produced the expected result of improving cleaning performance, because the reference fails to each a pulse collector attached to the tubesheet 24.  Applicant Rem. 19.  Additionally, the reference teaches that the distance between the blow pipe and tube sheet is based on the diameter of the opening in the tube sheet and not the size of the blowpipe.  
The Examiner respectfully disagrees.  In Clements, the nozzles 140 are positioned a predetermined distance from the filter opening in the tube sheet 24, to ensure that the filter cleaning system will adequately clean the filters.  Clements [0037].  Therefore, adjusting the distance between the pulse outlet and the filter end opening would have been expected to improve cleaning performance.  
The Applicant also argues that claim 52 is patentable over the primary reference, Reinauer, US 4,270,935 (“Reinauer”), because the reference fails to teach that its nozzles 30 are circular.  Applicant Rem. 21.  
The Examiner respectfully disagrees.  First, claim 52 does not require that its pulse generator is circular.  Additionally, a person of ordinary skill in the art would understand that the nozzles 30 in Reinauer are circular, based on the cross-sectional view in Fig. 1.  Furthermore, round, compressed air pipes are commonly used in the art to clean filter elements.  Therefore, even if Reinauer’s nozzles 30 are not round, this distinction would not be enough to support patentability.
The Applicant further argues that it would not have been obvious to use routine experimentation to determine the optimal distance between each nozzle 30 to the inlet of the respective filter, in light of Johnson and Raether-’815.  
Johnson teaches that the distance between a blow pipe 97 and the baseline of a venturi element within a filter, should be greater than 20.6 inches to improve pulse cleaning performance.  Johnson col. 8, lls. 6–18.  The Applicant argues that this distance depends on the particular venturi design disclosed in Johnson.  Applicant Rem. 24.  The Applicant also argues that, in view of Johnson, a person of ordinary skill in the art would look to the distance between the blow pipe 97 and the throat portion of the venturi 70, not between the blowpipe and the centerline 106.  Id.
Raether-’815 teaches that the distance between the throat 870, which is the conduit that supplies compressed air to the filter, should be spaced from the blowpipe based on the inside diameter and position of the blowpipe used to clean the filter.  Raether-’815 [0225].  The Applicant argues Raether-’815 fails to disclose either the size Id.  Rather, the diameter of the throat should be at a minimum dimension to prevent airflow velocities from exceeding a particular velocity.  Id. 
The Examiner respectfully disagrees.  Johnson teaches that the distance between the blowpipe and a filter element is a result effective variable, because it affects the cleaning performance of the system.  Johnson col. 8, lls. 6–18.  Johnson teaches that this distance should be greater than around 20.6 inches.  Id.  
Reinauer teaches a filter cleaning system comprising a compressed air nozzle 30, and a venturi 22 within a filter 18.  Reinauer Fig. 1, col. 4, lls. 1–18.  Therefore, a person of ordinary skill in the art would be motivated to use routine experimentation to adjust the distance between the nozzle 30 and the inlet of the venturi 22, to obtain the desired filter cleaning results.  A person of ordinary skill in the art would also have a reasonable expectation of success in obtaining the claimed range, because the distance in Johnson of greater than around 20.6 inches would likely be 30 or more times the pulse outlet hydraulic diameter, depending on size of the blow pipe 97.
Additionally, Raether-’815 teaches that the distance between a filter and a blowpipe is a result effective variable, due to the fact that the distance between the 
The Applicant further argues that a person of ordinary skill in the art would not have a reasonable expectation of success in formulating the claimed distance, in view of Green and Clements.  Applicant Rem. 28.  Rather, the Applicant argues that Green fails to teach that it is conventional for the inside diameter of a blow pipe to be 1 inch.  Rather, the Applicant asserts that Green teaches that the inside diameter of the nozzle should correspond to the inside diameter of the blowpipe, and the blowpipe is 1 inch.  Id. at 29.  
The Examiner respectfully disagrees.  A person of ordinary skill in the art would understand that the size of the nozzle 30 in Reiauer can be about 1 inch, because Green teaches that the blowpipe of a compressed air cleaning system has a diameter of around 1 inch.  At the very least, the blowpipe 32 in Reinauer can have a diameter of 1 inch, and the diameter of the nozzle 30 could be slightly smaller than the diameter of the blowpipe.  In which case, the prior art would be even more likely to teach the distance from the pulse outlet to the filter opening being 30 or more times the outlet hydraulic diameter, because this distance will increase with a decreasing size of the nozzle 30.
The Applicant also argues that it is not conventional for the distance from a compressed air nozzle to a filter to be between 8 and 36 inches, in view of Clements.  Applicant Rem. 29.  Rather, the Applicant asserts that Clements fails to teach a pulse collector attached to the tube sheet.  Id. at 31.  Rather, Clements teaches that the filters are directly attached to the tube sheet.  Id
The Examiner respectfully disagrees.  Reinauer’s venturi 22 corresponds to the “pulse collector.”  Reinauer Fig. 1, col. 3, lls. 30–35.  The top of the venturi 22 is roughly flush with the opening in the tubesheet 12, as seen in Fig. 1.  The nozzles 30 inject compressed gas into the opening of the tubesheet 12, and into the venturi 22.  

    PNG
    media_image1.png
    1036
    1134
    media_image1.png
    Greyscale

Clements teaches that a compressed air gas nozzle is typically spaced 8 to 36 inches from the opening of a filter.  Clements [0037].  When this distance is applied to Reinauer, the nozzle 30 would be about 8 to 36 inches from the venturi 22, because the venturi 22 is roughly flush with the opening in the tube sheet.
 The Applicant argues that Green teaches away from the claimed invention. Applicant Rem. 32.  The Examiner respectfully disagrees.  Green is relied up to teach the diameter of Reinauer’s nozzles 30, rather than the distance between the nozzle 30 and the filter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327. The examiner can normally be reached Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached on 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776